                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

EDWARD ALLAN WATTS and LINDSAY LOPEZ                                      PLAINTIFFS

v.                                No. 2:19-cv-02066

SYDNEY ANN WATTS, et al.                                                DEFENDANTS

                                    JUDGMENT

     Pursuant to the opinion and order entered in this case on this date, this matter is

DISMISSED WITH PREJUDICE.

     IT IS SO ADJUDGED this 14th day of June, 2019.


                                                      /s/P. K. Holmes, 
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
